Title: From Alexander Hamilton to Gouverneur Morris, [4 September 1802]
From: Hamilton, Alexander
To: Morris, Gouverneur



[Grange, New York, September 4, 1802]
My Dear Sir

I fully intended to have dined with you to day but going to Town the two last days & forgetting that I ought to observe a regimen, I have brought back in some degree the complaint which lately annoyed me & which requires to be well watched. This must deprive me of the pleasure of seeing you.
I send Schedules of the papers required of Tillier, all which have been put into my hands—the bill to remain ’till the close of the affair, the other documents to be delivered to your order.
I also send a draft of the Trust deed. It endeavours to comply with your suggestion as far as can be done without running foul of the danger desired to be avoided.
Yrs. very truly

A H
Grange Sep 4th.


Your guests are invited to dine with us Thursday next. Will you make one?

